             Case 2:17-cv-01805-RFB-NJK Document 36 Filed 10/26/20 Page 1 of 2



 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                      ***
 6       DAVID AUGUST KILLE, SR.,                                 Case No. 2:17-cv-01805-RFB-NJK
 7                                            Petitioner,
               v.                                                                ORDER
 8
         BRIAN WILLIAMS, et al.,
 9
                                          Respondents.
10

11            This habeas matter comes before the Court on Petitioner David August Kille, Sr.’s failure
12   to comply with the Order to Show Cause (“OSC”). ECF No. 35.
13            Kille initiated this federal habeas action pro se in June 2017. ECF No. 1. According to
14   the Nevada Department of Corrections (“NDOC”), he is now paroled. 1 Kille filed two Notices of
15   Change of Address confirming that he now lives in Las Vegas. ECF Nos. 33–34.
16            On July 15, 2020, this Court ordered Kille to show cause in writing why this action should
17   not be dismissed as moot. ECF No. 35. Kille was warned that his failure to fully comply with the
18   OSC would result in the dismissal of this action with prejudice and without further advanced
19   notice. (Id.) However, Kille did not comply with the OSC by filing a response, and the 30-day
20   deadline expired without any request for extension.
21            To date, Kille has not filed a response to the OSC or taken any other action to prosecute
22   this case.
23            Accordingly, IT IS THEREFORE ORDERED that:
24            1. Petitioner David August Kille, Sr.’s Amended Petition for Writ of Habeas Corpus
25                  (ECF No. 7) is DISMISSED WITH PREJUDICE as moot.
26   ///
27   1
      This Court takes judicial notice of Kille’s current status as reported in NDOC’s online records. The inmate
28   search tool may be accessed by the public online at: https://ofdsearch.doc.nv.gov/.



                                                            1
     Case 2:17-cv-01805-RFB-NJK Document 36 Filed 10/26/20 Page 2 of 2



 1   2. A certificate of appealability is DENIED as jurists of reason would not find the Court’s

 2      dismissal of the amended petition to be debatable or wrong.

 3   3. The Clerk of Court is instructed to ENTER final judgment accordingly and CLOSE

 4      this case.

 5   DATED this 26th day of October, 2020.

 6

 7
                                                  RICHARD F. BOULWARE, II
 8                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                              2
